An unpub|ish%d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME C()URT ()F THE STATE ()F NEVADA

JENNIFER JACKSON, No. 62253
Appellant,

VS. F  §_ § 

NATIONAL DEFAULT SERVICING

 

C()RPORATION; OCWEN L()AN MAY Z'[] 2[]'|3

SERVICING; AND MERS-BEST RATE TRAC|E K UNDEMAN

FUND C()RP_, cLE `P EcouR‘r

Respondents. " Q'E 
ORDER DISMISSING APPEAL

The parties have filed a stipulation seeking to dismiss this
appeal. Having reviewed the stipulation, we approve it. As provided in
the stipulation, each party shall bear their own costs and f`ees. NRAP
42(b). Accordingly, we

ORDER this appeal DISMISSED. 1

 , C.J.

ccc Hon. Kathleen E. De1aney, District Judge
Benjamin B. Childs
Tif`f`any & Bosco, P. A.
Houser & Allison, APC
Eighth District Court Clerk

1In light of` this order, we disapprove as moot the parties’ April 10,
2013, stipulation for an extension of` time to file the opening brief`.

SuPREME CouRT
oF
NEvAnA

<0) 1947A 

 

)b~/#HQ;